Title: To James Madison from Elbert Anderson, 12 October 1823
From: Anderson, Elbert
To: Madison, James


        
          Dear sir,
          Westchester N.Y. Oct 12. 1823.
        
        I enclose you a new system of cultivation &c. by Major Genl. A. Beatson. I have partially tried the burnt clay in cheap & temporary Kilns, and have succeeded beyond my expectations. I have likewise tried the Scarifier—plate 1. […] and it produces a fine tilt [sic] for small seeds &c. With Great respect I am, sir, Your […]
        
          E. An⟨derson⟩
        
      